Appellant was indicted and convicted on the charge of attempted rape. The version given by the two State's witnesses, who claimed to be eyewitnesses, borders so nearly upon the incredible that it may be declared as highly probable that there would have been no conviction except for the testimony now to be mentioned.
(Hn 2) A character witness was introduced by the appellant, and on cross-examination it was sought to be proved by the State that the witness had offered twenty-five dollars to the father and mother of the alleged victim if they would withdraw the prosecution. The witness *Page 111 
flatly denied that he made any such offer. The mother was then put on the stand in rebuttal, who testified that the witness aforementioned did make the offer and that the witness said further that he did so after talking with appellant in the jail, to all of which appellant objected, but was overruled.
It is thus seen that the only testimony that appellant had any connection with the offer, or that an offer was authorized by him, was in the hearsay averment that the character witness had so stated to the mother. (Hn 1) Obviously, an offer of compromise to be admissible must have been made by the accused himself or by someone actually authorized by him to make it. State v. Sutcliffe, 159 La. 305, 105 So. 352; State v. Goode,185 N.C. 737, 117 S.E. 337; Yoder v. State, 66 Okla. Crim. 178,90 P.2d 669. It is not contended that the accused himself made the offer, and it is not proved that he authorized it.
Reversed and remanded.